--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17
 
 
[CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.]


MARKETING
AND
ADMINISTRATIVE SERVICES AGREEMENT




THIS MARKETING AND ADMINISTRATIVE SERVICES AGREEMENT, hereinafter referred to as
the “Agreement,” is effective on this 1st day of December, 2001, by and between
GRAD PARTNERS, INC., a Delaware corporation, hereinafter referred to as “Grad
Partners,” having its principal place of business at 12760 High Bluff Drive,
Suite 210, San Diego, California 92130, and RELIANT PARTNERS LLC, a California
limited liability, hereinafter referred to as “Marketer,” having its business
address as 3344 Industrial Court, Suite 3, San Diego, California 92130.


RECITALS


WHEREAS, Grad Partners desires Marketer to market on behalf of Grad Partners the
federal consolidation loans (hereinafter referred to as “Consolidation Loans”)
pursuant to the Federal Family Education Loan Program (hereinafter referred to
as “FFELP”) offered by Grad Partners to current and prospective customers of
Marketer; and


WHEREAS, Marketer desires to market on behalf of Grad Partners the Consolidation
Loans offered by Grad Partners using its lender name of “Consolidation
Assistance Program,” on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties mutually agree as follows:


1.
MARKETING SERVICES.



1.1    Marketer shall exclusively market to some or all of its current and
prospective customers utilizing its Website and direct marketing activities the
consolidation loans authorized under Sections 427 and 428 of the Higher
Education Act of 1965 of 1965, as amended (hereinafter referred to as the
“Act”), and are offered by and meet the Grad Partners loan criteria. Marketer
agrees that it will not use the loan applications of Grad Partners for any
consolidation loan not meeting such criteria.
 
1

--------------------------------------------------------------------------------




1.2    For the compensation set forth in section 2. below, Marketer shall
provide the marketing, administration, and related activities and/or services as
set forth in Exhibit 1.2 attached hereto and by this reference made a part
hereof.


1.3    Marketer agrees that prior to the use by Marketer of any collateral
marketing material, whether written material or Website screens, specifically
utilizing Grad Partners or Consolidation Assistance Program names used in its
marketing activities, Marketer shall receive the prior written approval of Grad
Partners. Grad Partners shall have five (5) business days after receipt by Grad
Partners to respond in writing to Marketer whether a respective submission is
approved or denied. If Marketer does not receive a response from Grad Partners
to the submitted collateral within the five (5) business day period, then the
specific submitted collateral material shall be deemed approved.


1.4    In addition to the activities and/or services set forth on Exhibit 1.2
attached hereto, Marketer shall be required to become reasonably knowledgeable
and current on the applicable procedures, policies, rules and regulations
concerning the marketing and availability of the educational loans offered
through the Federal Family Education Loan Program authorized by Title IV-B of
the Higher Education Act of 1965, as amended, as related to the student loan
services offered by or through Grad Partners.


1.5    On or before March 1, 2002, Marketer shall provide or make available to
Grad Partners in the electronic format and methodology set forth on Exhibit 1.5
attached thereto and by this reference made a part hereof all Consolidation Loan
information relating to the Consolidation Loan applications sent to or received
by Grad Partners or its third party servicer(s) during the term of the Marketing
Agreement. The information and methodology for submitting the Application
information may be modified by Grad Partners at any time during the term hereof
upon thirty (30) days prior written notice to Marketer.


2.
COMPENSATION TO MARKETER.

 
2.1    Grad Partners shall pay Marketer a “Marketing Fee” in the amount set
forth in Exhibit 2.1 attached hereto and by this reference made a part hereof
for each completed Consolidation Loan application (“Completed Application”)
resulting from the marketing, administration, and related activities of Marketer
as set forth in Exhibit 1.2 attached hereto.


2.2    For purposes of this Agreement, a “Completed Application” shall mean a
FFELP consolidation loan application received and processed by Grad Partners, or
its third party servicer(s), wherein all the LVC’s for a respective
Consolidation Loan application have been received by Grad Partners or its third
party servicer(s) and the respective Consolidation Loan application is ready to
be guaranteed by a guarantor and funded by Grad Partners as a student loan.
 
2

--------------------------------------------------------------------------------


 
3.
PAYMENT OF COMPENSATION.



3.1    Except as specifically set forth in Exhibit 2.1 attached hereto, all
compensation due Marketer for Completed Applications shall be paid within thirty
(30) days after the end of the prior calendar month during the term of this
Agreement for which a payment is due Marketer. Each monthly payment shall be
accompanied by a report indicating the number of Completed Applications received
by Grad Partners from the marketing and administrative activities of Marketer
for the respective prior calendar month period.


4.
COMPLIANCE.

 
4.1    The parties intend and in good faith believe that the fees to be paid
hereunder reflect reasonable compensation by Grad Partners for the marketing,
administration, and related services and/or activities of Marketer as set forth
in this Agreement. Such payments of compensation are intended to comply with
Section 435(d) (5) of the Higher Education Act of 1965, as amended, and the
regulations, policy statements, and pronoucements of the U.S. Department of
Education, and all such compensation shall be immediately discontinued if the
Department of Education informs either party hereto that such payments do not
comply with that section of the Higher Education Act, unless an alternative
compensation arrangement is acceptable to the parties and approved by the
Department of Education or by the opinion of counsels for both parties.


5.
TERM AND TERMINATION.



5.1    The term of this Agreement shall be for the period beginning on the date
of this Agreement and ending December 31, 2003, unless terminated prior thereto
in accordance with the terms of this Agreement.


5.2    Grad Partners may terminate this Agreement upon thirty (30) days prior
written notice to Marketer if at the end of any calendar quarter during the term
hereof beginning with the first (1st) calendar quarter of year 2002, the average
loan balance of all Completed Applications received from Marketer by Grad
Partners for such quarter period is less than THIRTY THOUSAND AND NO/100 DOLLARS
($30,000.00), or the consolidation loan applications received by Grad Partners
from Marketer is less than ONE THOUSAND FIVE HUNDRED (1,500) for any calendar
quarter beginning with the first (1st) calendar quarter of year 2002.


5.3    Marketer may terminate this Agreement upon thirty (30) days prior written
notice to Grad Partners should Grad Partners fail to make timely payment of the
compensation to Marketer in accordance with Section 3. above, and such breach
for non-payment is not cured within fifteen (15) days after written notice is
received by Grad Partners.


5.4    Upon written notice to Marketer by Grad Partners of a material breach of
the terms of this Agreement, Marketer shall cease all marketing activities on
behalf of Grad Partners under the terms of this Agreement until such time as the
breach is cured by Marketer, but not later than thirty (30) days after such
written notice is received. If the material breach is not cured by Marketer
within the thirty (30) day period, Grad Partners shall have the right to
terminate this Agreement at anytime thereafter upon written notice to Marketer.
For purposes of this Agreement, a “material breach” shall include, but not
limited to, the violation of any federal and state law regarding the privacy of
customer information and violation of the use of the marks of Grad Partners as
set forth in Section 6. below.
 
3

--------------------------------------------------------------------------------




5.5    In the event (i) of a sale or distribution of all or substantially all of
the assets of Marketer or a sale or distribution of sufficient stock (other than
pursuant to a public offering) or membership interests, as the case maybe, of
Marketer to effect a change in control or (ii) that Marketer or its affiliates
enters into the business of providing FFELP student loans services or a
product(s) or services substantially similar to those student loan products or
services of Grad Partner or its affiliates, Grad Partners may, in its sole
discretion, terminate this Agreement immediately upon written notice to
Marketer.


5.6    Either party may terminate this Agreement with immediate effect: (i) upon
the institution by the other party of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by the other party to institution of bankruptcy or
insolvency proceedings against it or the filing by the other party of a petition
or answer or consent seeking reorganization or release under the Federal
Bankruptcy Code, or any other applicable Federal or state law, or the consent by
the other party to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee, or other similar official of the other
party or of any substantial part of its property, or the making by the other
party of an assignment for the benefit of creditors, or the admission in writing
by the other party of an assignment for the benefit of creditors, or the
admission in writing by the other party of its inability to pay its debts
generally as they become due or the taking of corporate action by the other
party in furtherance of any such actions; (ii) if, within sixty (60) days after
the commencement of an action against the other party seeking any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar relief under any
present or future law or regulation, such action shall not have been dismissed
or all orders or proceedings hereunder affecting the operations or the business
of the other party stayed, or if the stay of any such order or proceeding shall
thereafter be set aside; or if, within sixty (60) days after the appointment
without the consent or acquiescence of the other party of any trustee, receiver
or liquidator or similar official of the other party, or of all or any
substantial part of the property of the other party, such appointment shall not
have been vacated.


5.7    Upon termination of the this Agreement for any reason except for
termination by Marketer due to a material breach by Grad Partners, Marketer
shall not directly or indirectly enter into any agreement, whether written or
oral, with any party to sell Consolidation Loans without the prior written
approval of Grad Partners. This paragraph 5.7 shall survive the termination of
this Agreement.


6.
USE OF MARKS.



6.1    Grad Partners owns certain marks, including the word mark GRAD PARTNERS
and CONSOLIDATION ASSISTANCE PROGRAM (such specifically identified marks herein
collectively referred to as the “Marks”). Marketer acknowledges and agrees that
any use of the Mark shall be in a form and in a medium as approved from time to
time by Grad Partners. Marketer further agrees that Grad Partners has the right
to seek and obtain injunctive relief for any violation by the Marketer, its
agents and assigns, of Marketer’s obligations hereunder. Grad Partners hereby
grants to Marketer a non-exclusive, nontransferable license to use the Marks in
connection with its website and direct mail financial aid information marketing
activities solely in manner approved by Grad Partners in accordance with the
terms of this Agreement, and Marketer accepts this license subject to the terms
and conditions set forth in paragraph 6.4. below.
 
4

--------------------------------------------------------------------------------




6.2    Any and all materials used by Marketer to solicit or contact its
customers on behalf of Grad Partners using the Marks or related trademarks
and/or service marks, including all written materials and/or Website screens,
shall be subject to the prior written approval of Grad Partners.


6.3    Upon termination of this Agreement, Marketer agrees to immediately
discontinue all use of the Marks or any term and/or logo confusingly similar
thereto, and to destroy all materials and Website screens in its possession
bearing the Marks. Marketer further agrees to verify to Grad Partners its
compliance with the above in the form of a notarized statement to be deliverable
to Grad Partners within thirty (30) business days after the termination of this
Agreement.


6.4    Marketer acknowledges the ownership of the Marks in Grad Partners, and
agrees that it will do nothing inconsistent with such ownership, and that all
use of the Marks by Marketer shall inure to the benefit of and be on behalf of
Grad Partners. The license granted hereunder shall not give Marketer any right,
title, or interest in the Marks other than the right to use the Mark in
accordance with the terms of this Agreement, and Marketer agrees that it will
not attack the title of Grad Partners to the Marks or attack the validity of the
license granted hereunder.


6.5    Notwithstanding any other provision of this Agreement to the contrary,
neither party shall have the right to use the other party’s registered or
unregistered trademarks, service marks, or trade names, or to refer to the other
party directly or indirectly, in connection with any product, promotion or
publication without the prior written approval of that party. Each party
acknowledges that any prior consent of use or reference may be revoked at any
time with immediate effect.


7.
WARRANTIES.



7.1    Each party represents and warrants that the performance of its
obligations under this Agreement complies with all applicable federal, state,
local, and foreign laws and regulations. Each party covenants to inform the
other party immediately of any changes in such laws or regulations of which it
shall have knowledge and which may require a change in the performance
obligations hereunder.


7.2    Each party represents and warrants that it is a duly organized limited
liability company or corporation and in good standing in the state of its
organization. Each party further represents and warrants that it has the full
power and authority to execute this Agreement and to take all actions required
by, and to perform the agreements contained in this Agreement, and that each
party’s obligations under this Agreement do not conflict with its obligations
under any other agreement to which it is a party.
 
5

--------------------------------------------------------------------------------




8.
INDEMNIFICATION AND HOLD HARMLESS.

 
8.1    Each party shall indemnify and hold harmless the other party, its parent,
subsidiaries, affiliates, successors, assignees, managers, directors, officers,
agents, and employees (each an “Indemnitee) from and against any loss, damage,
cost, expense, liability, and settlement, including without limitation, any
reasonable attorney fees and court costs (each of the foregoing a “Claim”)
reasonably incurred by any Indemnitee which Claim arises out of or in connection
with (i) the intentional or negligent act or omission of the other party, or its
officers, directors, managers, employees, contractors, or agents (collectively,
the “Agents”) in the course of the performance of each parties duties and
obligations under this Agreement; (ii) the material failure of a party and its
Agents, as the case may be, to comply with the terms of this Agreement; or (iii)
the material failure of a party (including without limitation its Agents who
perform on behalf of the party hereunder) to comply with its obligations under
any and all laws, rules, or regulations applicable to a party or its Agents as
the case may be.


8.2    Each Indemnitee seeking indemnification under this Agreement shall give
prompt notice to the respective party (the “Indemnitor”) along with such
Indemnitee’s request for indemnification, of any Claim for which it is seeking
indemnification. The parties understand and further agree that no settlement of
an indemnified Claim shall be made by an Indemnitee without the concurrence of
the Indemnitor. The Indemnitor shall control the settlement or defense of any
Claim; provided, however, that the Indemnitee may, at its cost, engage its own
attorneys. The Indemnitee will fully cooperate with the Indemnitor to enable it
to fulfill its obligations with respect to such Claim.


8.3    The provisions of this section 8. shall survive the termination of this
Agreement.


9.
LIMITATION OF LIABILITY.



9.1    IN NO EVENT SHALL ANY PARTY HERETO (INCLUDING WITHOUT LIMITATION THE
AGENTS AND EMPLOYEES THEREOF) BE LIABLE TO THE OTHER PARTY (INCLUDING WITHOUT
LIMITATION THE AGENTS AND EMPLOYEES THEREOF) FOR ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY SHALL HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH POTENTIAL LOSS OR DAMAGE.


9.2    EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THE AGGREGATE LIABILITY OF
EITHER PARTY HERETO (THE “LIABLE PARTY”) TO THE OTHER PARTY HERETO (INCLUDING
WITHOUT LIMITATION THE AGENTS AND EMPLOYEES THEREOF) IN CONNECTION WITH THIS
AGREEMENT, SHALL NOT EXCEED THE AMOUNT PAID OR OWING AND UNPAID BY GRAD PARTNERS
UNDER THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION GIVING RISE TO SUCH
LIABILITY (WHETHER IN CONTRACT, TORT OR OTHERWISE).
 
6

--------------------------------------------------------------------------------




9.3    THE LIMITATION SET FORTH IN SECTION 12.2 ABOVE SHALL NOT APPLY TO DAMAGES
ARISING DIRECTLY FROM (i) THE BREACH BY THE LIABLE PARTY OF ITS OBLIGATIONS
UNDER SECTIONS 6. MARKS AND 10. CONFIDENTIALITY HEREOF, (II) A NON-AFFILIATED
THIRD PARTY CLAIM OR (III) THE INTENTIONAL OR GROSSLY NEGLIGENT ACT OR OMISSION
OF THE LIABLE PARTY IN THE COURSE OF THE PERFORMANCE OF ITS DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT.


9.4    The provisions of this Section 9. shall survive the termination of this
Agreement


10.
CONFIDENTIALITY.



10.1    General: This Agreement and the information furnished each other prior
to or after the execution of this Agreement, except as may be otherwise required
by statute, for financial report-ing purposes, court order, or as may be
necessary to the performance of the services required under this Agreement,
shall be held in strict confidence by each party as proprietary information.


10.2    Termination of Agreement: Upon termination or expiration of this
Agreement and at the request and option of Marketer or Grad Partners, as the
case may be, the other party agrees promptly (i) to return the confidential
information of the other party to such party or (ii) destroy the confidential
information of the other party and acknowledge in a sworn affidavit that all
such confidential information has been destroyed.


11.
PUBLICITY.

 
10.1    Except as may be required by law, no party hereto shall issue
advertising, promotional activity, press, or publicity release relating to the
provisions of this Agreement or the other party, including the affiliates of
either party, without securing the prior written consent of such other party.


12.
GOVERNING LAW.

 
12.1    Except as otherwise required by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to its conflict of laws principals. At the sole discretion of
Grad Partner, the County of San Diego may be the proper venue for all purposes
under this Agreement.
 
7

--------------------------------------------------------------------------------




13.
ASSIGNMENT.

 
13.1    Neither party may assign or transfer this Agreement, or the rights
hereunder, to any party without the prior written consent of the other party,
except that Grad Partners may assign or transfer this Agreement to its parent, a
subsidiary or an affiliate thereof without Marketer’s prior written consent.
Such consent shall not be unreasonably withheld by the non-requesting party. For
purposes of this paragraph a “transfer” shall include a transfer or sale of more
than fifty percent (50%) of the ownership interests in either party, whether by
sale or transfer of stock, membership interests, or the assets of the respective
party.
 
14.
NOTICES.

 
14.1    All notices required hereunder must be in writing and will be deemed to
have been given when delivered personally or received by a overnight delivery
service, or three (3) days after being deposited in the U.S. Mail, certified or
registered, return receipt requested, postage prepaid, at the addresses first
listed above or such other address as the parties may designate from time to
time in writing during the term hereof. Notwithstanding the foregoing, any
notice shall also be transmitted by facsimile to the receiving party on the day
the respective notice is deposited in the U.S. mail by the forwarding party.




15.
ALTERNATIVE DISPUTE RESOLUTION.

 
15.1    Negotiation: The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement (other than disputes
regarding material breaches) promptly by negotiations between executives who
have authority to settle the controversy. Any party may give the other party
written notice of any dispute not resolved in the normal course of business.
Within twenty (20) days after delivery of said notice, executives of both
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved within sixty
(60) days of the disputing party's notice, or if the parties fail to meet within
twenty (20) days, either party may initiate mediation of the controversy or
claim as provided hereinafter. If a negotiating party intends to be accompanied
at a meeting by an attorney, then the other negotiating party shall be given
advance notice of such intention and may also be accompanied by an attorney. All
negotiations pursuant to this clause shall be deemed confidential and shall be
treated as compromise and settlement negotiations for purposes of the Federal
Rules of Evidence and state rules of evidence.


15.2    Mediation: If the above referenced dispute has not been resolved by
negotiation as provided above, the parties shall endeavor to settle the dispute
by mediation under the then current Center for Public Resources ("CPR") Model
Procedure for Mediation of Business Disputes. One neutral third party will be
selected from the CPR Panels of Neutrals to mediate the dispute. If the parties
encounter difficulty in agreeing on a neutral, they will seek the assistance of
CPR in the selection process.


15.3    Other Remedies: In the event of a dispute arising out of or relating to
this contract or the breach, termination or validity thereof, which has not been
resolved by non-binding means as provided in Sections 15.1 and 15.2 above within
sixty (60) days of the initiation of such procedure, either party may seek any
remedy available at law or equity, including recourse to the courts.
 
8

--------------------------------------------------------------------------------






16.
NO IMPLIED WAIVER.

 
16.1    Any waiver or modification, expressed or implied, by either party of any
breach of this Agreement shall not be construed to be a waiver of any such
breach or any acquiescence thereto, nor shall any delay or omission by such
party to exercise any right arising from any such breach affect or im-pair the
respective party’s right to such breach or any future breach. All rights and
remedies hereunder are cumulative and are not exclusive of any other rights or
remedies provided hereunder or by law.
 
`17.
CONSTRUCTION.

 
17.1    In the event it is determined that this Agreement or any part of this
Agreement is or would be declared invalid for any reason, the parties agree to
execute as soon as possible a new Agreement, in whole or in part,
reestablishing, to the extent allowed, the intent of the parties when the
original Agreement was entered into by them.


18.
COUNTERPARTS.



18.1    This Agreement may be executed in one or more counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument notwithstanding that all parties are not signatories
to the same counterparts.




19.
BENEFIT.

 
19.1    This Agreement shall be binding upon and insure to the benefit of the
parties thereto and their respective successors and assigns in consideration of
the mutual promises and previously provided services described herein.
 
20.
ENTIRE AGREEMENT.

 
20.1    This instrument contains the entire agreement of the parties hereto and
supersedes all prior negotiations, understandings, letters, arrangements, and
agreements between them concerning the subject matter contained herein.




21.
HEADINGS.

 
21.1    Headings stated in this Agreement are for convenience of reference only
and are not intended as a summary of such sections and do not affect, limit,
modify, or construe the contents thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


9

--------------------------------------------------------------------------------




IN WITNESS THEREOF, the parties have executed this Marketing and Administrative
Services Agreement on the date first set forth above.
 

Grad Partners:     Marketer:        
GRAD PARTNERS, INC.
a Delaware corporation
   
RELIANT PARTNERS LLC
a California limited liability company
        By: /s/ Douglas L. Feist     By: /s/ Donald A. Firm

--------------------------------------------------------------------------------

DOUGLAS L. FEIST
Executive Vice President and Secretary
   

--------------------------------------------------------------------------------

DONALD A. FIRM
Manager and Member

 
 

              By: /s/ Jason W. Kinkaid    

--------------------------------------------------------------------------------

JASON W. KINCAID
Manager and Member

 



              By: /s/ David G. Spurgin    

--------------------------------------------------------------------------------

DAVID G. SPURGIN
Manager and Member



10

--------------------------------------------------------------------------------



EXHIBIT “1.2”


LIST
OF
MARKETING ACTIVITES AND SERVICES




1.    Print, assemble, and provide to prospective applicants promotional
materials, the contents of said promotional materials to be as approved by Grad
Partners hereunder;


2.    Conduct other marketing activities with respect to the consolidation loan
products as mutually approved by the parties;


3.    Print, assemble, and distribute Grad Partners approved Consolidation Loan
applications to potential borrowers;


4.    Assist and advise applicants in the completion of the loan application
process;


5.    Use reasonable care to comply with and remain current on the procedures,
policies, rules and regulations of the consolidation loan program, and the
consolidation loan services of Grad Partners by reviewing materials provided by
Grad Partners, its servicers and guarantors, and the United States Department of
Education;


6.    Distribute to actual prospective borrowers the debt management and
counseling materials and information developed by Grad Partners;


7.    Use reasonable care to answer questions from prospective Consolidation
Loan borrowers regarding the FFELP eligibility for Consolidation Loans, and the
services of Grad Partners related thereto;


8.    Comply with all reasonable requirements imposed by the Grad Partners’
servicers or guarantors related to the completeness of the Consolidation Loan
applications sent to the respective servicers for processing or guarantee; and


9.    All marketing activities to be performed by Marketer to be consistent with
Grad Partners policies regarding promoting a strong working relationship with
financial aid offices of educational institutions and all FFELP statutes and
regulations.


11

--------------------------------------------------------------------------------




EXHIBIT “1.5”




CONSOLIDATION LOAN APPLICATION INFORMATION
(collectively the “Student Loan Data”)


SPECIFICATIONS


The Student Loan Data shall be formatted as described in the document titled
“dailyfromnextstudent.xls” attached hereto, hereinafter referred to as the
“Application Data.” The Application Data shall be made available by Marketer to
Grad Partners via access by Grad Partners to the Marketer’s company FTP (File
Transfer Protocol) site. The Marketer’s FTP site shall be accessible to Grad
Partners twenty-four (24) hours a day, seven (7) days a week. A new Application
Data file shall be created and made available on Marketer’s FTP site on a daily
basis. The Application Data file shall contain all student loan application data
for the current day as denoted in the name of the Application Data file. The
name of the Application Data file shall be prefixed with the text, “appdata_”,
followed by the date in the format of “yyyymmdd”, where “yyyy” = currentyear;
“mm” = current month; and “dd” = current day, followed by the file extension of
“.gpg”. All Application Data files shall be encrypted prior to placement on
Marketer’s FTP site. Encryption technology used shall be of any type that
complies with RFC 2440, and shall be used in such a manner as to secure to file
to prevent disclosure of the Application Data contained within the respective
Application Data file to any parties throughout the transmission process, Grad
Partners and Marketing notwithstanding. All Application Data files intended for
transmission from Marketer to Grad Partners shall be encrypted using Grad
Partners public key. No files shall reside on Marketer’s FTP site that are not
stored in the encrypted format. The Grad Partners public key shall be supplied
to Marketer prior to the initial transfer of Application Data. The frequency of
the Application Data transfers shall be at least a minimum one (1) time per day.
The transfers shall occur after 12:00 a.m. each day. At or after that time, Grad
Partners may connect to the Marketer’s FTP server and transfer the Application
Data file for the prior day’s student loan activity of Marketer. The URL
(Uniform Resource Locator), username and password for access to the Marketer’s
FTP site shall be supplied to Grad Partners with twenty-four (24) hours of Grad
Partner’s request. Any change to the URL, username, or password used to access
Marketer’s FTP site shall be communicated to Grad Partners Information Systems
Department within twenty-four (24) hours after a respective change.




[SEE ATTACHED “dailyfromnextstudent.xls” FILE]




12

--------------------------------------------------------------------------------




EXHIBIT “2.1”


MARKETING FEES
 
1.    Compensation.


For each Completed Application, Grad Partners shall pay Marketer the amount of
[**], hereinafter referred to as the “Marketing Fee.” No Marketing Fee shall be
paid Marketer for any Completed Application having a loan balance to be
consolidated of less than TEN THOUSAND AND NO/100 DOLLARS ($10,000.00).


2.    Marketing Names.


a.    Grad Partners shall provide Marketer at Marketer’s expense with lists of
names to be used by Marketer for the sole purpose of soliciting customers on
behalf of Grad Partners pursuant to the terms of this Agreement. Marketer
acknowledges and agrees that all such names provided to Marketer shall remain
the sole and exclusive property of Grad Partners and only its customers.
Marketer further agrees that it shall have not right to utilize or solicit those
names or customers of Grad Partners for any purpose except as set forth in this
Agreement. Marketer acknowledges that the names provided contain confidential
information subject to federal and state privacy laws, and Marketer agrees to
comply with all legal requirements related thereto.


b.    Grad Partners shall have right to deduct the cost and expense of list of
names provided Marketer monthly from the Marketing Fees due Marketer for any
calendar month that Marketing Fees are due Marketer. Should the expenses exceed
the Marketing Fees due Marketer for any calendar month, Marketer shall pay Grad
Partners the difference with fifteen (15) days after Marketer receives the
written notice from Grad Partners. Grad Partners shall provide Marketer with a
reconciliation report that shall accompany any demand for payment for a
respective calendar month period.


c.    Upon termination of this Agreement for whatever reason, Grad Partners
shall have the right deduct such unpaid expenses from those Marketing Fees due
Marketer upon through the termination date. Should such list expenses exceed the
amount of the Marketing Fees due Marketer upon termination, then Marketer shall
pay the difference within fifteen (15) days from Marketer receiving written
notice from Grad Partners of the unpaid amount. Grad Partners shall provide
Marketer with a reconciliation report that shall accompany any demand for
payment.


** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
 
13
 